DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 10 March 2021.
Claims 1 and 11 have been amended.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 December 2020 was filed before the mailing date of the first Office Action on 10 December 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The Examiner notes that any the included office actions and examination reports will be considered, however any cited references in those documents will not be considered unless separately cited in the on an IDS.

Response to Arguments
Applicant's arguments filed 10 March 2021 regarding the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 20 of their response, “Independent claim 1 does not recite activity of a single person or activity that involves multiple people and does not fall within the “certain methods of organizing human activity” grouping of abstract ideas.  Rather, under the broadest reasonable interpretation of the claims in light of the specification, amended independent claim 1 defines a system that displays a specific, structured interactive user interface paired with a prescribed functionality directly related to the interactive user interface’s structure (see above). In addition, the interactive user interface allows a user to enter search criteria and then select a booking option from the available booking options.  The Examiner contends that the claims cover performance of fundamental economic principles that fall within the certain methods of organizing human activity grouping of abstract ideas that encompass both activity of a single person and activity that involves multiple people.  However, in contrast the Examiner’s assertions, under the broadest reasonable interpretation of the claims in light of the specification, independent claim 1 defines the specific structural elements of the system to implement the booking engine database, the user interface component, including the interactive user interface, the node and the server system, including the booking engine interface.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejection.  First, the Examiner notes that the Examiner notes that under step 2A prong one of the 2019 PEG, the Examiner notes is the test is to determine whether the claim recites an abstract idea.  In this case, claim 1 still recites an abstract idea  
The Applicant continues on page 22 of their response, “As discussed above, under the broadest reasonable interpretation of the claims in light of the specification, independent claim 1 defines the specific structural elements of the system to implement the booking engine database, the user interface component, including the interactive user interface, the node and the server system, including the booking engine interface.  Accordingly, in view of the Alice/Mayo two-part test .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing a user interface; providing a booking engine database for storing data records related to pricing information associated with travel accommodations; providing a node coupled to the user interface component and configured to facilitate communication to and from the user interface component; providing a server system coupled to the memory device and the booking engine database and further coupled to the user interface via the node, the server system including a processor programmed to execute the executable instructions to establish a booking engine interface; allowing a host user to enter a host price, a tolerance constraint, and a narrow price band; allowing the host user to enter an additional incentive associated with travel accommodations; allowing a user to enter a first  sending a booking signal to the booking engine interface in response to selection by the user; wherein if the pricing results through the booking engine database are less expensive than the third party database, then the pricing through the booking engine database is not changed in response to the higher third party price, and performing the steps of: sending the host search results and the third party search results to the user interface component, receiving, by the user interface component, the host search 
The limitations of allowing a host user to enter a price, a tolerance constraint, and a narrow price band; allowing a host user to enter an additional incentive; allowing a user to enter a first query including at least a pricing information request; sending the search criteria to the booking engine; receiving the search criteria from the user; forming a first query as a function of the search criteria; performing searches 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite additional elements that 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component 
The dependent claims 2-10 and 12-20, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or recite significantly more than the abstract idea itself.  The 

Novelty/Non-Obviousness
Claims 1-20 are allowed over the prior art of record for similar reasons as the parent application 14/718369, however remain rejected under 35 USC 101 and in view of Double Patenting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
31 March 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628